Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  typographical error.  The phrase “the magnetic resonance signals” used throughout the claim should be amended to “the plurality of magnetic resonance signals”. Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  typographical error.  The phrase “the read-out directions” used throughout the claim should be amended to “the plurality of read-out directions”. Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  typographical error.  The phrase “and intensity of a gradient field” used throughout the claim should be amended to “and an intensity of a gradient field”. Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  typographical error.  The phrase “the magnetic resonance signals” used throughout the claim should be amended to “the plurality of magnetic resonance signals”. Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  typographical error.  The phrase “the magnetic resonance signals” used throughout the claim should be amended to “the plurality of magnetic resonance signals”. Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  typographical error.  The phrase “the read-out directions” used throughout the claim should be amended to “the plurality of read-out directions”. Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  typographical error.  The phrase “and intensity of a gradient field” used throughout the claim should be amended to “and an intensity of a gradient field”. Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  typographical error.  The phrase “number of magnetic resonance signals” used in the claim should be amended to “a number of magnetic resonance signals”. Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  typographical error.  The phrase “the read-out directions” used throughout the claim should be amended to “the plurality of read-out directions”. Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  typographical error.  The phrase “the magnetic resonance signals” used in the claim should be amended to “the plurality of magnetic resonance signals”. Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  typographical error.  The phrase “the read-out directions” used throughout the claim should be amended to “the plurality of read-out directions”. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the cutoff frequencies" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, which this claim depends from, only disclose one cutoff frequency. Therefore, it is unclear if there is one or multiple cutoff frequencies.

Regarding claim 5, the limitation “processing circuitry configured to set a cutoff frequency defining a passband for the magnetic resonance signals for the respective read-out directions based on a field of view in scanning performed on a subject in the read- out directions; and a low-pass filter configured to filter the magnetic resonance signals acquired by the scanning performed in the read-out directions using the cutoff frequencies”. The claim first teaches that one cutoff frequency is determined and used for the plurality of read-out directions, but then states multiple cutoff frequencies. Therefore, it is unclear if there is one or multiple cutoff frequencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Machida (US 2009/0189606), in view of Takahashi (US 2010/0039110).

Regarding claim 1, Machida teaches a magnetic resonance imaging apparatus configured to acquire a plurality of magnetic resonance signals corresponding to a plurality of read-out directions including a first read-out direction and a second read-out direction intersecting the first read-out direction, the magnetic resonance imaging apparatus comprising:
processing circuitry configured to 
specify a signal area relating to generation of the magnetic resonance signals in a subject [¶0024 and ¶0060, see imaging field of view. See also rest of reference which teaches field of view.], and 
set a cutoff frequency defining a passband for the magnetic resonance signals based on the signal area [¶0024 and ¶0060, wherein the passband is determined from a frequency band from an imaging field of view. See also rest of reference.]; and 
a low-pass filter configured to filter the magnetic resonance signals acquired by scanning performed on the subject in the read-out direction using the cutoff frequency [¶0024 and ¶0060, wherein a low-pass filter is used to filter the signals determined from a readout direction, ¶0048-0049. See also rest of reference.], wherein 
the processing circuitry generates a magnetic resonance image based on magnetic resonance data generated by A/D conversion performed on the magnetic resonance signals output from the low-pass filter [Fig. 2, A/D converter 125 and LPF 105. ¶0058-0062. See also rest of reference.].
However, Machida is silent in teaching the read-out directions. 
	Takahashi, which is also in the field of MRI, teaches a magnetic resonance imaging apparatus configured to acquire a plurality of magnetic resonance signals corresponding to a plurality of read-out directions including a first read-out direction and a second read-out direction intersecting the first read-out direction [Fig. 4. see radial scanning spokes 202 a 205. See also Fig. 6, 10, and 12-13, which also shows spokes or blades for radial/PROPELLOR sampling. The radial spokes are created by readout gradients, shown in Fig. 3. Therefore, there are a plurality of readout directions that intersect with each other. See also rest of reference. This is similar to Figs. 6-8 of the current application.], the magnetic resonance imaging apparatus comprising: processing circuitry configured to specify a signal area relating to generation of the magnetic resonance signals in a subject [¶0038, wherein a FOV is used to for selecting an area to image. See also rest of reference.], and set a cutoff frequency defining a passband for the magnetic resonance signals based on the signal area [¶0038, wherein a passband is based on the grid pitch 709 which is part of the region 708. See also rest of reference.]; and a filter configured to filter the magnetic resonance signals acquired by scanning performed on the subject in the read-out directions using the cutoff frequency [¶0038. See also rest of reference which teaches readout directions (see above).], wherein the processing circuitry generates a magnetic resonance image based on magnetic resonance data generated by A/D conversion performed on the magnetic resonance signals output from the filter [¶0022. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Machida and Takahashi because both prior art are in the field of MRI and both prior art use filters to filter out unwanted signals and because both prior art disclose radial scanning methods [Machida - ¶0076; Takahashi - Fig. 4. see radial scanning spokes 202 a 205. See also Fig. 6, 10, and 12-13, which also shows spokes or blades for radial/PROPELLOR sampling. The radial spokes are created by readout gradients, shown in Fig. 3. Therefore, there are a plurality of readout directions that intersect with each other. See also rest of reference.]. Since Machida discloses a radial scan method, it would have been obvious to a person having ordinary skill in the art to acquire a plurality of magnetic resonance signals corresponding to a plurality of read-out directions  including a first read-out direction and a second read-out direction intersecting the first read-out direction because Takahashi discloses this can be acquired using a radial scan method [Takahashi - Fig. 4. see radial scanning spokes 202 a 205. See also Fig. 6, 10, and 12-13, which also shows spokes or blades for radial/PROPELLOR sampling. The radial spokes are created by readout gradients, shown in Fig. 3. Therefore, there are a plurality of readout directions that intersect with each other. See also rest of reference.].

Regarding claim 2, Machida and Takahashi teach the limitations of claim 1, which this claim depends from.
Machida and Takahashi further teach wherein the processing circuitry sets the cutoff frequency further using a field of view in the scanning and intensity of a gradient magnetic field in the scanning [Machida - ¶0049-0050, wherein the frequency is dependent of the readout gradient strength. ¶0055, wherein the frequency is encoded according the readout gradient. ¶0024 and ¶0060, wherein the passband is determined from a frequency band (set by the readout gradient) from an imaging field of view and multiplied by a constant. Takahashi -¶0038, wherein a passband is based on the grid pitch 709 which is part of the region 708. Fig. 3, wherein the readout gradient and are used to frequency encode the magnetic resonance signals and determine spokes/blades that determine the grid pitch 709. See also rest of references.].

Regarding claim 3, Machida and Takahashi teach the limitations of claim 1, which this claim depends from.
Machida and Takahashi further teaches wherein the processing circuitry specifies the signal area by detecting an image of the subject or specification by a user [Machida - ¶0066, wherein a “desired imaging field of view FOV” is used. The “desired” means that a user selects the signal area. Takahashi - ¶0012, wherein the target image reconstructed by the first k-space data is then used to determine the narrower field of view of the updated target image with second k-space data. See also Fig. 6 and rest of reference.].

Regarding claim 4, Machida and Takahashi teach the limitations of claim 1, which this claim depends from.
Machida further teaches wherein the processing circuitry sets the cutoff frequencies for the respective read-out direction based on the signal area [¶0024 and ¶0060, wherein the cutoff frequency is variable (i.e. plural different cutoffs) and based on the FOV which is set by the readout direction, ¶0049-0050. See also rest of reference.].
However, Machida is silent in teaching the read-out directions.
Takahashi further teaches read-out directions [Fig. 4. see radial scanning spokes 202 a 205. See also Fig. 6, 10, and 12-13, which also shows spokes or blades for radial/PROPELLOR sampling. The radial spokes are created by readout gradients, shown in Fig. 3. Therefore, there are a plurality of readout directions that intersect with each other. See also rest of reference. This is similar to Figs. 6-8 of the current application.] and wherein the processing circuitry sets the cutoff frequencies for the respective read-out directions based on the signal area [¶0038, wherein a passband is based on the grid pitch 709 (which is changeable) which is part of the region 708.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Machida and Takahashi because both prior art are in the field of MRI and both prior art use filters to filter out unwanted signals and because both prior art disclose radial scanning methods [Machida - ¶0076; Takahashi - Fig. 4. see radial scanning spokes 202 a 205. See also Fig. 6, 10, and 12-13, which also shows spokes or blades for radial/PROPELLOR sampling. The radial spokes are created by readout gradients, shown in Fig. 3. Therefore, there are a plurality of readout directions that intersect with each other. See also rest of reference.]. Since Machida discloses a radial scan method, it would have been obvious to a person having ordinary skill in the art to acquire a plurality of magnetic resonance signals corresponding to a plurality of read-out directions  including a first read-out direction and a second read-out direction intersecting the first read-out direction because Takahashi discloses this can be acquired using a radial scan method [Takahashi - Fig. 4. see radial scanning spokes 202 a 205. See also Fig. 6, 10, and 12-13, which also shows spokes or blades for radial/PROPELLOR sampling. The radial spokes are created by readout gradients, shown in Fig. 3. Therefore, there are a plurality of readout directions that intersect with each other. See also rest of reference.].

Regarding claim 5, Machida teaches a magnetic resonance imaging apparatus configured to acquire a plurality of magnetic resonance signals corresponding to a plurality of read-out directions including a first read-out direction and a second read-out direction intersecting the first read-out direction, the magnetic resonance imaging apparatus comprising:
processing circuitry configured to set a cutoff frequency defining a passband for the magnetic resonance signals for the respective read-out direction based on a field of view in scanning performed on a subject in the read- out direction [¶0024 and ¶0060, wherein the passband is determined from a frequency band from an imaging field of view. See also ¶0049-0050 and rest of reference.]; and 
a low-pass filter configured to filter the magnetic resonance signals acquired by the scanning performed in the read-out direction using the cutoff frequencies [¶0024 and ¶0060, wherein a low-pass filter is used to filter the signals determined from a readout direction, ¶0048-0049. ¶0071, which sets multiple cutoff frequencies based on FOV. See also rest of reference.], wherein 
the processing circuitry generates a magnetic resonance image based on magnetic resonance data generated by A/D conversion performed on the magnetic resonance signals output from the low-pass filter [Fig. 2, A/D converter 125 and LPF 105. ¶0058-0062. See also rest of reference.].
However, Machida is silent in teaching the read-out directions.
Takahashi further teaches a magnetic resonance imaging apparatus configured to acquire a plurality of magnetic resonance signals corresponding to a plurality of read-out directions including a first read-out direction and a second read-out direction intersecting the first read-out direction [Fig. 4. see radial scanning spokes 202 a 205. See also Fig. 6, 10, and 12-13, which also shows spokes or blades for radial/PROPELLOR sampling. The radial spokes are created by readout gradients, shown in Fig. 3. Therefore, there are a plurality of readout directions that intersect with each other. See also rest of reference. This is similar to Figs. 6-8 of the current application.], the magnetic resonance imaging apparatus comprising: processing circuitry configured to set a cutoff frequency defining a passband for the magnetic resonance signals for the respective read-out directions based on a field of view in scanning performed on a subject in the read- out directions [¶0038, wherein a passband is based on the grid pitch 709 (which is changeable) which is part of the region 708.]; and a filter configured to filter the magnetic resonance signals acquired by the scanning performed in the read-out directions using the cutoff frequencies [¶0038. See also rest of reference which teaches readout directions (see above).], wherein the processing circuitry generates a magnetic resonance image based on magnetic resonance data generated by A/D conversion performed on the magnetic resonance signals output from the low-pass filter [¶0022. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Machida and Takahashi because both prior art are in the field of MRI and both prior art use filters to filter out unwanted signals and because both prior art disclose radial scanning methods [Machida - ¶0076; Takahashi - Fig. 4. see radial scanning spokes 202 a 205. See also Fig. 6, 10, and 12-13, which also shows spokes or blades for radial/PROPELLOR sampling. The radial spokes are created by readout gradients, shown in Fig. 3. Therefore, there are a plurality of readout directions that intersect with each other. See also rest of reference.]. Since Machida discloses a radial scan method, it would have been obvious to a person having ordinary skill in the art to acquire a plurality of magnetic resonance signals corresponding to a plurality of read-out directions  including a first read-out direction and a second read-out direction intersecting the first read-out direction because Takahashi discloses this can be acquired using a radial scan method [Takahashi - Fig. 4. see radial scanning spokes 202 a 205. See also Fig. 6, 10, and 12-13, which also shows spokes or blades for radial/PROPELLOR sampling. The radial spokes are created by readout gradients, shown in Fig. 3. Therefore, there are a plurality of readout directions that intersect with each other. See also rest of reference.].

Regarding claim 6, Machida teaches a magnetic resonance imaging apparatus configured to acquire a plurality of magnetic resonance signals corresponding to a plurality of read-out directions including a first read-out direction and a second read-out direction intersecting the first read-out direction, the magnetic resonance imaging apparatus comprising:
processing circuitry configured to multiply, by a constant, a frequency determined based on a field of view in scanning performed on a subject in the read-out direction [¶0024 and ¶0060, wherein the passband is determined from a frequency band from an imaging field of view and multiplied by a constant. See also ¶0049-0050 and rest of reference.] and intensity of a gradient magnetic field in the scanning [¶0049-0050, wherein the frequency is dependent of the readout gradient strength. ¶0055, wherein the frequency is encoded according the readout gradient. See also rest of reference.], thereby setting a cutoff frequency defining a passband for the magnetic resonance signals [¶0024, ¶0049-0050; ¶0060. See also rest of reference.]; and 
a low-pass filter configured to filter the magnetic resonance signals acquired by the scanning performed in the read-out direction using the cutoff frequency [¶0024 and ¶0060, wherein a low-pass filter is used to filter the signals determined from a readout direction, ¶0048-0049. See also rest of reference.], wherein 31Docket No. PCYA-21128-US Status: FINAL 
the processing circuitry generates a magnetic resonance image based on magnetic resonance data generated by A/D conversion performed on the magnetic resonance signals output from the low-pass filter [Fig. 2, A/D converter 125 and LPF 105. ¶0058-0062. See also rest of reference.].
However, Machida is silent in teaching the read-out directions. 
Takahashi, which is also in the field of MRI, teaches a magnetic resonance imaging apparatus configured to acquire a plurality of magnetic resonance signals corresponding to a plurality of read-out directions including a first read-out direction and a second read-out direction intersecting the first read-out direction [Fig. 4. see radial scanning spokes 202 a 205. See also Fig. 6, 10, and 12-13, which also shows spokes or blades for radial/PROPELLOR sampling. The radial spokes are created by readout gradients, shown in Fig. 3. Therefore, there are a plurality of readout directions that intersect with each other. See also rest of reference. This is similar to Figs. 6-8 of the current application.], the magnetic resonance imaging apparatus comprising: processing circuitry configured determine a frequency determined based on a field of view in scanning performed on a subject in the read-out directions and intensity of a gradient magnetic field in the scanning, thereby setting a cutoff frequency defining a passband for the magnetic resonance signals [¶0038, wherein a passband is based on the grid pitch 709 which is part of the region 708. Fig. 3, wherein the readout gradient and are used to frequency encode the magnetic resonance signals and determine spokes/blades that determine the grid pitch 709. See also rest of reference.]; and a filter configured to filter the magnetic resonance signals acquired by the scanning performed in the read-out directions using the cutoff frequency [¶0038. See also rest of reference which teaches readout directions (see above).], whereinStatus: FINAL the processing circuitry generates a magnetic resonance image based on magnetic resonance data generated by A/D conversion performed on the magnetic resonance signals output from the filter [¶0022. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Machida and Takahashi because both prior art are in the field of MRI and both prior art use filters to filter out unwanted signals and because both prior art disclose radial scanning methods [Machida - ¶0076; Takahashi - Fig. 4. see radial scanning spokes 202 a 205. See also Fig. 6, 10, and 12-13, which also shows spokes or blades for radial/PROPELLOR sampling. The radial spokes are created by readout gradients, shown in Fig. 3. Therefore, there are a plurality of readout directions that intersect with each other. See also rest of reference.]. Since Machida discloses a radial scan method, it would have been obvious to a person having ordinary skill in the art to acquire a plurality of magnetic resonance signals corresponding to a plurality of read-out directions  including a first read-out direction and a second read-out direction intersecting the first read-out direction because Takahashi discloses this can be acquired using a radial scan method [Takahashi - Fig. 4. see radial scanning spokes 202 a 205. See also Fig. 6, 10, and 12-13, which also shows spokes or blades for radial/PROPELLOR sampling. The radial spokes are created by readout gradients, shown in Fig. 3. Therefore, there are a plurality of readout directions that intersect with each other. See also rest of reference.].

Regarding claim 7, Machida and Takahashi teach the limitations of claim 1, which this claim depends from.
Machida further teaches wherein the processing circuitry sets the constant based on a sequence of the scanning [¶0024, wherein the multiple is not less than three odd multiple of a frequency band determined from an imaging field of view. The imaging field of view is a parameter of the sequence. See also rest of reference.].

Regarding claim 8, Machida and Takahashi teach the limitations of claim 1, which this claim depends from.
Machida further teaches wherein the processing circuitry sets the cutoff frequency such that number of magnetic resonance signals is uniform regardless of the read-out direction [¶0024 and ¶0060, wherein the passband is larger than the signal area, which leads to uniform sampling regardless of read-out direction. ¶0071-0072, wherein the speed factor (SF) is 1, which is uniform sampling. See also rest of reference.].
However, Machida is silent in teaching the read-out directions.
Takahashi further teaches read-out directions [Fig. 4. see radial scanning spokes 202 a 205. See also Fig. 6, 10, and 12-13, which also shows spokes or blades for radial/PROPELLOR sampling. The radial spokes are created by readout gradients, shown in Fig. 3. Therefore, there are a plurality of readout directions that intersect with each other. See also rest of reference. This is similar to Figs. 6-8 of the current application.] and sets the cutoff frequency such that number of magnetic resonance signals is uniform regardless of the read-out directions [See Fig. 4a, wherein sampling is uniform and rest of reference.]. 
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Machida and Takahashi because both prior art are in the field of MRI and both prior art use filters to filter out unwanted signals and because both prior art disclose radial scanning methods [Machida - ¶0076; Takahashi - Fig. 4. see radial scanning spokes 202 a 205. See also Fig. 6, 10, and 12-13, which also shows spokes or blades for radial/PROPELLOR sampling. The radial spokes are created by readout gradients, shown in Fig. 3. Therefore, there are a plurality of readout directions that intersect with each other. See also rest of reference.]. Since Machida discloses a radial scan method, it would have been obvious to a person having ordinary skill in the art to acquire a plurality of magnetic resonance signals corresponding to a plurality of read-out directions  including a first read-out direction and a second read-out direction intersecting the first read-out direction because Takahashi discloses this can be acquired using a radial scan method [Takahashi - Fig. 4. see radial scanning spokes 202 a 205. See also Fig. 6, 10, and 12-13, which also shows spokes or blades for radial/PROPELLOR sampling. The radial spokes are created by readout gradients, shown in Fig. 3. Therefore, there are a plurality of readout directions that intersect with each other. See also rest of reference.].

Regarding claim 9, Machida and Takahashi teach the limitations of claim 1, which this claim depends from.
Machida and Takahashi both teach wherein the processing circuitry sets the cutoff frequency so as to include the signal area relating to generation of the magnetic resonance signals [Machida - ¶0024, wherein the cutoff is set to include the FOV. See also ¶0071 and rest of reference which teaches setting passband. Takahashi - ¶0038. See also rest of reference.].

Regarding claim 10, Machida further teaches an image generation method comprising:
specifying a signal area relating to generation of magnetic resonance signals in a subject in a readout direction [¶0024 and ¶0060, see imaging field of view. See also rest of reference which teaches field of view.]; 
setting a cutoff frequency defining a passband for the magnetic resonance signals based on the signal area [¶0024 and ¶0060, wherein the passband is determined from a frequency band from an imaging field of view. See also rest of reference.]; 
filtering the magnetic resonance signals acquired by scanning performed on the subject in the read-out direction with a low-pass filter using the cutoff frequency [¶0024 and ¶0060, wherein a low-pass filter is used to filter the signals determined from a readout direction, ¶0048-0049. See also rest of reference.]; 
generating magnetic resonance data by A/D conversion performed on the magnetic resonance signals output from the low-pass filter [Fig. 2, A/D converter 125 and LPF 105. ¶0058-0062. See also rest of reference.]; and 
generating a magnetic resonance image based on the magnetic resonance data [¶0058-0062. See also rest of reference.].
However, Machida is silent in teaching a plurality of read-out directions including a first read-out direction and a second read-out direction intersecting the first read-out direction.
Takahashi, which is also in the field of MRI, teaches specifying a signal area relating to generation of magnetic resonance signals in a subject in a plurality of read-out directions including a first read-out direction and a second read-out direction intersecting the first read-out direction [Fig. 4. see radial scanning spokes 202 a 205. See also Fig. 6, 10, and 12-13, which also shows spokes or blades for radial/PROPELLOR sampling. The radial spokes are created by readout gradients, shown in Fig. 3. Therefore, there are a plurality of readout directions that intersect with each other. See also rest of reference. This is similar to Figs. 6-8 of the current application.]; setting a cutoff frequency defining a passband for the magnetic resonance signals based on the signal area [¶0038, wherein a passband is based on the grid pitch 709 which is part of the region 708. See also rest of reference.]; filtering the magnetic resonance signals acquired by scanning performed on the subject in the read-out directions with a filter using the cutoff frequency [¶0038. See also rest of reference which teaches readout directions (see above).]; generating magnetic resonance data by A/D conversion performed on the magnetic resonance signals output from the filter [¶0022. See also rest of reference.]; and generating a magnetic resonance image based on the magnetic resonance data [¶0022-0023. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Machida and Takahashi because both prior art are in the field of MRI and both prior art use filters to filter out unwanted signals and because both prior art disclose radial scanning methods [Machida - ¶0076; Takahashi - Fig. 4. see radial scanning spokes 202 a 205. See also Fig. 6, 10, and 12-13, which also shows spokes or blades for radial/PROPELLOR sampling. The radial spokes are created by readout gradients, shown in Fig. 3. Therefore, there are a plurality of readout directions that intersect with each other. See also rest of reference.]. Since Machida discloses a radial scan method, it would have been obvious to a person having ordinary skill in the art to acquire a plurality of magnetic resonance signals corresponding to a plurality of read-out directions  including a first read-out direction and a second read-out direction intersecting the first read-out direction because Takahashi discloses this can be acquired using a radial scan method [Takahashi - Fig. 4. see radial scanning spokes 202 a 205. See also Fig. 6, 10, and 12-13, which also shows spokes or blades for radial/PROPELLOR sampling. The radial spokes are created by readout gradients, shown in Fig. 3. Therefore, there are a plurality of readout directions that intersect with each other. See also rest of reference.].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896